IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                     No. 00-41232
                                   Summary Calendar



                                   RAUL HERNANDEZ,

                                                            Plaintiff-Appellant,

                                          versus

                        JOSE ELOY PULIDO; HIDALGO COUNTY,

                                                            Defendants-Appellees.

                            --------------------
                Appeal from the United States District Court
                     for the Southern District of Texas
                             USDC No. M-99-CV-66
                            --------------------
                                August 2, 2001

Before DUHÉ, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:1

       Raul     Hernandez       appeals    the   granting   of    summary    judgment

dismissing       his    claims    under    the   First   Amendment    of    the   U.S.

Constitution, 42 U.S.C. § 1983, and Texas defamation and wrongful

discharge law against Jose Eloy Pulido, County Judge of Hidalgo

County, and Hidalgo County.               We affirm.

       Hernandez’s First Amendment claim is premised on his argument

that       he   was     fired    from     his    position    as    Hidalgo     County

Superintendent of Buildings and Grounds impermissibly for not

supporting politically the newly-elected county judge, Pulido.

       1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
However, the summary judgment evidence showed that Hernandez’s job

was a policy-making one, and, therefore, discharge on the basis of

political   affiliation   was   constitutionally   permissible.    See

Stegmaier v. Trammell, 597 F.2d 1027, 1035 (5th Cir. 1979).       Even

if Hernandez’s discharge for political affiliation reasons was not

constitutionally permissible, both Hidalgo County and Pulido were

immune from suit on this claim.    See Monell v. Department of Social

Servs. of New York, 436 U.S. 658, 694 (1978); Sorenson v. Ferrie,

134 F.3d 325, 330 (5th Cir. 1998).

     Pulido and Hidalgo County also are immune from Hernandez’s

suit for defamation.   Defamation is an intentional tort, for which

the Texas Tort Claims Act does not waive immunity.      TEX. CIV. PRAC.

& REM. CODE § 101.057(2) (Vernon 2001); City of Hempstead v. Kmiec,

902 S.W.2d 118, 122 (Tex. App. 1995).      To the extent that Pulido

was sued in his individual capacity, he also is immune.      TEX. CIV.

PRAC. & REM. CODE § 101.106 (Vernon 2001); Dallas County Mental

Health & Mental Retardation v. Bossley, 968 S.W.2d 339, 343-44

(Tex. 1998).

     Hernandez’s wrongful discharge claim under Texas state law

also appropriately was dismissed on summary judgment.          Hidalgo

County, not Pulido, was Hernandez’s employer, and Hidalgo County is

sovereignly immune from suit for wrongfully terminating an at-will

employee, even one allegedly terminated for refusing to engage in

illegal acts.   University of Texas Medical Branch at Galveston v.

Hohman, 6 S.W.3d 767, 777 (Tex. App. 2000).




                                   2
     Hernandez’s claim that Pulido and Hidalgo County violated the

Texas Whistleblower Act also properly was dismissed on summary

judgment.   That act provides relief only against the government

entity, not Pulido.   TEX. GOV’T CODE § 554.0035.   Hernandez’s claim

against Hidalgo County fails because Hernandez did not demonstrate

that he made a whistleblowing report as required by the act.      See

TEX. GOV’T CODE § 554.002 (Vernon 2001).   The summary judgment of the

district court dismissing all of Hernandez’s claims is AFFIRMED.




                                  3